Name: Commission Regulation (EEC) No 3076/92 of 26 October 1992 on the arrangements applicable to agricultural products subject to reference quantities and originating in the African, Caribbean and Pacific States
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  economic analysis
 Date Published: nan

 No L 310/16 Official Journal of the European Communities 27. 10 . 92 COMMISSION REGULATION (EEC) No 3076/92 of 26 October 1992 on the arrangements applicable to agricultural products subject to reference quantities and originating in the African, Caribbean and Pacific States sion of the Kingdom of Spain and the Portuguese Repub ­ lic to the European Communities, the said reference quantities shall be applied in Spain and Portugal ; Whereas, in order to enable the competent authorities within the Commission to establish an annual trade balance sheet for each of the products and, if necessary, to put into application the arrangement provided for in Article 16 (3) of the abovementioned Regulation (EEC) No 715/90, these products are subject to a statis ­ tical surveillance in accordance with Council Regulations (EEC) No 2658/87 (*), as last amended by Commission Regulation (EEC) No 1039/92 (*), and (EEC) No 1736/75 0 ; Whereas imports of the products in question are charged against the reference quantities at Community level within pre-established timetables, as and when the products are entered with the customs authorities for free circulation ; whereas, therefore, it is appropriate to estab ­ lish reference quantities for those products listed in the Annex ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States ('), as extented by Regulation (EEC) No 444/92 (2), and in particular Articles 16 and 27 thereof, Whereas Article 16 of Regulation (EEC) No 715/90 stipu ­ lates for certain agricultural products, covered by that Regulation and originating in those countries, the progressive reduction, subject to reference quantities and a community surveillance in a set timetable of the customs duties ; whereas this Regulation should be applied from 1 July 1992 ; Whereas, these duty reductions shall be phased in over the same periods and in accordance with the same time ­ table as those laid down in the Act of Accession of Spain and Portugal for the same products imported from these countries into the Community as constituted on 31 December 1985 ; HAS ADOPTED THIS REGULATION :Whereas, Commission Regulation (EEC) No 3593/91 of 11 December 1991 abolishing in two stages certain customs duties applicable in trade between the Commu ­ nity of Ten and Spain and Portugal as a result of the Mediterranean agreements (3) foresees that the residual customs duties applicable to products from Spain and Portugal for which the dismantling of tariffs continues after 1 January 1993 will be eliminated in two equal instalments on 1 January 1992 and 1 January 1993 ; Whereas the same concession should be granted for the same products originating in ACP States ; Whereas by virtue of Council Regulation (EEC) No 1820/87 of 25 June 1987 concerning the application of Decision No 2/87 of the ACP/EEC Council of Minis ­ ters on the advance implementation of the Protocol to the Third ACP-EEC Convention (4) consequent on the Acces ­ Article 1 1 . Imports into the Community of certain products originating in the African, Caribbean and Pacific States shall be subject to reference quantities and to a statistical surveillance. The products referred to in the first subparagraph, their CN codes, the periods of validity and the levels of the reference quantities are set out in the Annex. 2. Quantities shall be charged against the reference quantities as and when products are entered with customs authorities for free circulation and accompanied by a movement certificate. If the movement certificate is (  ) OJ No L 84, 30. 3. 1990, p. 85. (2) OJ No L 52, 27. 2. 1992, p. 7. O OJ No L 341 , 12. 12. 1991 , p. 13 . O OJ No L 172, 30 . 6. 1987, p. 1 . O OJ No L 256, 7. 9. 1987, p. 1 . (j OJ No L 110, 28 . 4. 1992, p. 42. 0 OJ No L 183, 14. 7. 1975, p. 3 . 27. 10. 92 Official Journal of the European Communities No L 310/ 17 submitted a posteriori, the goods shall be charged against the corresponding reference quantity at the moment when the goods are entered for free circulation. The extent to which the reference quantities are used up shall be determined at Community level on the basis of the imports charged against them in the manner defined in the first subparagraph, as communicated to the Statis ­ tical Office of the European Communities in application of Regulations (EEC) No 2658/87 and (EEC) No 1736/75. Article 2 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Comunities. It shall apply with effect from 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 October 1992. For the Commission Christiane SCRIVENER Member of the Commission No L 310/18 Official Journal of the European Communities 27. 10. 92 ANNEX (tonnes) Order No CN code Taric code (') Description Period Reference quantities 1 2.0030 ex 0704 90 90 0704 90 90 * 92 Cabbages, fresh or chilled 1 . 1 1 . 1 992 - 3 1 . 1 2. 1 992 1 000 12.0050 ex 0705 11 10 0705 11 10*21 'Iceberg' lettuce, (Lactuca sativa L, var. 1 . 7. 1992 - 31 . 10. 1992 1 000 0705 11 10*33 capitata L.) 12.0060 ex 0709 10 00 0709 10 00 * 10 Globe artichokes fresh or chilled 1 . 10 . 1992 - 31 . 12. 1992 1 000 0709 10 00*20 12.0080 ex 0809 10 00 0809 10 00 * 10 Apricots, fresh 1 . 9.1992-30. 4.1993 2 000 0809 10 00*20 0809 10 00*30 0809 10 00*40 0809 10 00*80 12.0090 (') ex 0809 20 90 0809 20 90*21 Cherries, fresh 1.11.1992-31 . 3.1993 2 000 0809 20 90 * 25 0809 20 90 * 29 ex 0809 20 60 0809 20 60*30 1 . 1.1993-31 . 3.1993 ex 0809 20 80 0809 20 80 * 30 12.0100 (') ex 0809 30 00 0809 30 00 * 11 Peaches (including nectarines), fresh 1.12.1992-31.12.1992 2 000 0809 30 00*91 ex 0809 30 10 0809 30 10 * 10 1 . 1.1993-31 . 3.1993 ex 0809 30 90 0809 30 90 * 10 12.0110 ex 0809 40 19 0809 40 19 * 30 Plums, fresh 15. 12. 1992 - 31.3. 1993 2 000 0809 40 19 * 40 0809 40 19 * 51 (') The Taric codes shown below are those applicable during the period shown as regards each order number.